Title: To John Adams from Tench Coxe, 1797
From: Coxe, Tench
To: Adams, John



Sir
1797

It The Reasons which induced me to the freedom of my  communication concerning our Affairs with France have prompted me to that which I have now the honor respectfully to submit to your consideration in the same guarded and confidential manner, it has It appeared to me in the month of Feby last that some  persons of weight and even in the Government itself  had adopted the Opinion, that France had originated the European plan of neutral spoliation by her decree of May 1793.  This  a  of considerable importance in itself & is rendered the moreso  by great exertions what have been  made within the two  last months to propagate &   confirm the Idea thro the medium  of systematic publications  in some of the Gazettes.
Tho it is a serious &  painful truth, that France has committed  large proportion of unjust  Depredations on our trade, particularly in the West Indies & of late, yet two things among others have appeared to me necessary to an accurate estimate of  the degree of her positive and comparative culpability in so doing—It has appeared,
1st. That in order to determine the positive culpability of France  we must deduct from her captures, those which she has made upon ground adjudged to be solid by the Courts of her rivals & enemies—Such as the trading with places belonging to her Enemies with to which we could not trade  before the war, the covering by collusive American papers  Enemy’s property—the trading with places  taken from her by Enemies but  not confirmed to those Enemies by a treaty of peace, and the possession of which by the right of postliminium will revert to her, if not formally ceded by treaty—the carrying provisions to the places of their enemies according to Lord Grenvilles explanation of the Russian Convention and the law of Nations—The carring to Enemies ports articles indisputably  contraband of war, and other  grounds of Capture of the like Nature. The French Captures under those heads would make a very large deduction from their disputed spoliations. The allowances upon these & similar grounds, Sir, are  respectfully submitted to your particular consideration.
2dly. It has appeared necessary, in order to ascertain the Comparative Culpability of the French, that the conduct of Great Britain as  avowedly grounded by Lord Grenville upon the Russian Convention of March 1793, & that Convention as unreservedly explained to our Minister (T. Pinckney) in British  official Communication should be  perceived to be the great leading acts  in the plans of spoliation of neutral Commerce. Or in other words, that  Great Britain is  rather to be considered as the beginner of those unjust and injurious  France.
I beg you to excuse, Sir, the liberty I have taken in offering  laying before you  the enclosed facts & reflexions in exclusive relation to the question propounded at their head.—
I have the Honor to be with great perfect Respect, Sir, / your most obedt. / & most humble Servant
T. C.
To President Adams 1797—with a paper concerning his Question “whether England or France originated the Business of neutral Spoliation.